Citation Nr: 0713400	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to June 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decision issued in June 2004 rendered by 
the Wichita, Kansas (RO), of the Department of Veterans 
Affairs (VA).  The veteran presented testimony before the 
Board via a video conference hearing in May 2006; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran has been diagnosed by private health care 
providers as now having bilateral hearing loss and tinnitus.

3.  However, medical evidence, by either private or VA health 
care providers, etiologically linking the veteran's current 
disorders with his military service has not been presented.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter that was sent to the veteran in January 2004 by the 
agency of original jurisdiction (AOJ).  The veteran was 
provided this information prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection for bilateral hearing loss and tinnitus.  

Moreover, the Board fulfilled its duty to assist.  In this 
instance, the VA obtained the veteran's available medical 
treatment records, including requesting any treatment records 
from the facilities the veteran had been treated, and those 
other records that the VA was made aware thereof.  It is 
noted that the veteran admitted during his hearing that he 
was receiving Social Security Administration (SSA) benefits.  
However, during that same hearing, the veteran stated that he 
was not receiving benefits for a disability or disease, but 
was instead receiving retirement benefits.  Since the veteran 
is not receiving health benefits from the SSA, the obtaining 
of those records are not mandated by the VCAA as they will 
not compliment the veteran's claim now before the VA.  As 
such, the VA obtained the appropriate records and they have 
been included in the claims folder, available for review.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent a VA audiological examination in conjunction with 
this claim, and the results from that examination have been 
included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran, along with his wife, did so in May 2006.  
During that hearing, the veteran testified about the duties 
that he has performed while in service, and both the veteran 
and his wife testified about the veteran's current 
disabilities.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his representative 
have proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was informed by letter and 
via the Statement of the Case of the evidence necessary to 
establish service connection, what evidence the RO would 
obtain, and what evidence the veteran was expected to obtain.  
These documents also expressly told the veteran to submit any 
evidence in his possession that pertained to his claims.  
Since service connection is being denied, there is no 
possibility of prejudice to the veteran if the notification 
is lacking with regard to information about the assignment of 
a disability rating or effective date.  See Dingess/Hartman, 
19 Vet. App. 473 (2006). 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2006), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

For hearing disabilities, the regulations further provide 
that impaired hearing will be considered to be a disability 
for the purposes of applying the laws administered by VA 
"when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (2006).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The veteran has come before the VA asking that service 
connection be granted for bilateral hearing loss and 
tinnitus.  He has claimed that while he was serving with a US 
Army artillery unit during the Korean War, he was exposed to 
artillery fire.  Although the veteran served as a cook in the 
unit, he contends that the cooking area of the unit was 
located in the line-of-fire, and as such, he was exposed to 
loud and continuous noises.  He did however admit that the 
only time when he was exposed to rifle or small arms fire was 
when he went to the rifle range; i.e., he did not fire a 
weapon while on duty in South Korea.  He now avers that he 
suffers from hearing loss and tinnitus, and he maintains that 
"but for" his exposure to loud noises in the military, he 
would not now have these conditions.  

In conjunction with his claim, the veteran underwent a VA 
audiology exam in June 2005.  The audiologist did find that 
the sensorineural hearing loss in both the left and right 
ear.  However, the audiologist further opined the following:

Veteran's hearing loss is better than 
equivalent to that of a man his age with 
presbycusis.  Therefore, it is the 
opinion of this examiner that the 
veteran's current hearing loss is less 
likely as not due to military service 
noise exposure.  This veteran denies 
tinnitus.  

To support his claim, the veteran has submitted a number of 
hearing test results that were performed by private medical 
care providers.  These records do that that the veteran has 
hearing loss.  These same records also note a diagnosis of 
tinnitus.  However, none of the records contains an 
etiological opinion that links the current disabilities with 
the veteran's military service or any type of noise exposure 
that might have occurred when the veteran was stationed in 
South Korea.  

The veteran's service medical records are unavailable.  The 
National Personnel Records Center (NPRC) has reported that 
the veteran's medical records were not on file and were 
possibly destroyed in a fire at that facility.  In cases 
where the veteran's service medical records are unavailable 
(or as in this case, probably destroyed) through no fault of 
the claimant there is a "heightened duty" to assist the 
veteran in the development of the case.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2005).  See generally McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The heightened duty to assist includes 
the obligation to search for alternate methods of proving 
service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).

In this instance, the veteran has stated that he did not 
receive treatment for hearing loss or tinnitus while he was 
in service.  More importantly, if the veteran had "normal" 
hearing upon his discharge, but developed hearing loss 
measurably to the criteria stated in 38 C.F.R. § 3.385 
(2006), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service 
connection for hearing loss will be granted.  Thus, the 
veteran's service medical records are not needed.  

Nevertheless, the evidence shows that the veteran now suffers 
from bilateral hearing loss. There are no service medical 
records showing any type of hearing loss during the veteran's 
eight and one half years of service. A VA examiner has opined 
that the veteran's current hearing disability is not related 
to his military service. Hence, the Board is left with the 
contentions made by the veteran and his wife.  These 
statements were undoubtedly made in good faith; however, 
neither the veteran nor his wife are doctors nor have they 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from ringing in the ears or an inability to 
hear people.  The veteran's wife may say that she has to 
repeat phrases when she is talking to her husband or that he 
has a difficult time hearing people on the phone.  However, 
they are not competent to say that the veteran suffers from 
bilateral hearing loss and tinnitus that are related to the 
veteran's military service.  In other words, there is no 
indication that they possess the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has not presented competent 
medical evidence that etiologically links either his tinnitus 
or bilateral hearing loss with his military service over 
fifty years ago.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102 (2006).  The veteran's claim is thus denied.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


